DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-15 are pending.  Claims 1-7 and 13-15 are the subject of this FINAL Office Action.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.
New grounds of rejection address the new limitation in claim 1 of “calculate variances, which are changes, among the plurality of measurement values over the period of time.”

Claim Interpretations
	“Measurement values” are not defined in the specification; thus, these are any values.  For purposes of compact prosecution, the Office looked to the specification for an actual example of “measurement values” and discovered the specification discloses only two: weight or pressure values to determine build material amounts in containers (para. 0034).  Thus, the Office applies prior art below using these values.
	“Variance” is not defined in the specification; thus, these include any differences.  For purposes of compact prosecution, the Office looked to the specification for an actual example of “variances” and discovered the specification discloses only one: changes in the weight or pressure values to determine build material amounts in containers (para. 0022).  For example, 
	As to claim 10, this is an intended use of the hoppers that fails to distinguish over the prior art hoppers.

New Grounds of Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 13 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by FRECHMAN (US 2018/0281283).
	As to claim 1, FRECHMAN teaches a processor; and a non-transitory computer readable medium on which is stored instructions that when executed by the processor, are to cause the processor to (CRM in paras. 0018, 0027, 0056, 0060-63, 0303-04, 0306, for example)): access a plurality of measurement values corresponding to build material particles reclaimed from a build chamber during a period of time in which a reclamation operation is performed, the plurality of measurement values being determined at a first hopper of the reclaimed build material particles as the build material particles are reclaimed from the build chamber and received into the first hopper (measuring “pre-transformed” powder build material in containers 505 and 510 using weight or pressure sensors; Fig. 5, paras. 0006, 0163-64); 
	As to “calculate variances, which are changes, among the plurality of measurement values over the period of time,” FRECHMAN at the least teaches container contain “sensors configured to detect a material level within and/or a material flux.”  First, detecting material level is not a single measurement; this will always be measured over time as the material is used.  Second, material flux measures movement of material, which is inherently a function of time.  Thus, FRECHMAN in fact teaches to “calculate variances, which are changes, among the plurality of measurement values over the period of time.”

	As to claim 13, FRECHMAN teaches using processor to perform the process of claim 1 (paras. 0061 and 0303, for example).

New Grounds of Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, 7 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over FRECHMAN.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar techniques used in build material recycling such as vibrating build chambers, vacuum pumps, and consecutive measures to verify measures to the build material recycling techniques FRECHMAN as explicitly suggested by FRECHMAN, and adapt them to the technique of FRECHMAN using ordinary skill with a reasonable expectation of success.

	FRECHMAN does not explicitly teach wherein the reclamation operation comprises activation of a vibration motor to cause the build chamber to vibrate and a pump to draw air and the reclaimed build material particles from the build chamber, and wherein the instructions are further to cause the processor to: deactivate the vibration motor and the pump based on the determination that the calculated variance falls below the predetermined threshold value to stop the reclamation operation (claim 3); determine whether a certain number of consecutive ones of the calculated variances falls below the predetermined threshold value; and stop the reclamation operation based on a determination that the certain number of consecutive ones of the calculated variances falls below the predetermined threshold value (claim 4); or wherein the plurality of measurement values are determined at the first hopper and at a second hopper, and wherein the instructions are further to cause the processor to: sum the plurality of measurement values determined at the first hopper and the second hopper at multiple points in time calculate variances among the summed plurality of measurement values; and determine whether a calculated variance of the calculated variances among the summed plurality of measurement values falls below the predetermined threshold value; and based on a determination that the calculated variance falls below the predetermined threshold value, slop the reclamation operation (claims 7 and 14).
	However, FRECHMAN suggests each of these.  As to claim 3, FRECHMAN teaches 
At times, the processing chamber and/or enclosure may have an opening to facilitate the transfer of the excess pre-transformed material. The opening may be adjacent to the material bed (e.g., at a boundary of the material bed). At times, 

(para. 0190).  A skilled artisan would have bene motivated to adapt this vibrating option to the build chamber of FRECHMAN as suggested above in order to increase recycled build material recovery.  Further, a skilled artisan would have been motivated to adapt this vibrating technique with the vacuum system valve shutoff technique when the recycling material containers are full as disclosed in paragraph 0164 in order to prevent further recovery of recycled build material.  This material conveyance system channels 555/570 use a vacuum pump, which can be shut off to prevent further recycled build material into the containers 505 and 510 (paras. 0164-65).  Thus, a skilled artisan would have been motivated to adapt this vibrating technique to the recycling technique of FRECHMAN by further programming the CRM to contain instructions to shut off the vacuum valve or pumps of the recycling system of FRECHMAN.
	As to claim 4, FRECHMAN teaches the sensor in containers can measure material flux (paras. 0264), or material amounts over time (paras. 0031, 0232-33), or amount of material per unit time that is conveyed (para. 0164).  In other words, FRECHMAN teaches to take consecutive container weight measurements over time.  A skilled artisan would have understood this to include “a certain number of consecutive ones [e.g. one] of the calculated variances falls below the predetermined threshold value.”  A skilled artisan would have been motivated to apply this determination to the technique of Figure 5 as explained in paragraphs 0164-65 in order to detect when material amount in containers 505 and 510 were below or above a certain amount as suggested in paragraphs 0164-65.  This would allow, for example, 
	As to claims 7 and 14, FRECHMAN teaches two hoppers 505 and 510, each with sensors (Fig. 5, paras. 0164-65), and discusses situation in which both the first and second containers 505 and 510 are full/filled (para. 0164).  In other words, a skilled artisan would understand that when both containers are full, the combination of sensor values on containers 505 and 510 would indicate as much (i.e. the sum of build material weights would equal the maximum amount of build material that both containers can carry).  Thus, a skilled artisan would have been motivated to apply this determination to the technique of Figure 5 as explained in paragraphs 0164-65 in order to detect when material amount in both containers 505 and 510 were below or above a certain amount as suggested in paragraphs 0164-65.  
In sum, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar build material recycling techniques to the build material recycling technique of FRECHMAN as suggested by FRECHMAN to yield predictable results with a reasonable expectation of success.

Claims 5 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over FRECHMAN, in view of HALL (US 20180154484) as evidenced by Wikipedia, Kalman filter, https://en.wikipedia.org/wiki/Kalman_filter, accessed 09/02/2021.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar data filters to reduce data noise such as Kalman data filters to the data of FRECHMAN to yield reduced data noise with a reasonable expectation of success.

	FRECHMAN does not explicitly teach perform a filtering process on the plurality of measurement values to reduce noise in the plurality of measurement values.
	However, HALL demonstrates that skilled artisans would have been motivated to apply familiar data filtering schemes such as Kalman filtering to reduce data noise.  For example, HALL teaches real-time 3D printer data filtering using Kalman filtering (Fig. 36, paras. 0067, 0157).  This is known to reduce data noise (Wikipedia (“In statistics and control theory, Kalman filtering, also known as linear quadratic estimation (LQE), is an algorithm that uses a series of measurements observed over time, including statistical noise and other inaccuracies, and produces estimates of unknown variables that tend to be more accurate than those based on a single measurement alone, by estimating a joint probability distribution over the variables for each timeframe. The filter is named after Rudolf E. Kálmán, who was one of the primary developers of its theory.”)).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar data filtering such as Kalman filters to the data of FRECHMAN in order to reduce data noise with a reasonable expectation of success.

Allowable Subject Matter
	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
any prior art teaching this claimed technique; thus, this seems to be Applicants’ own invention.  Therefore, the Office looks to the specification to define this technique.  This is found at paragraphs 0026-0030 and Figure 3.

Prior Art
	The following prior art is pertinent: US 20190217546; US 2018/0022028; US 20150266211; WO 2017/075449.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.